UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 17, 2017 to July 17, 2017 Commission File Number of issuing entity: 333-172143-07 Central Index Key Number of issuing entity: 0001558546 COMM 2012-CCRE4 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-172143 Central Index Key Number of depositor: 0001013454 Deutsche Mortgage & Asset Receiving Corporation (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541294 German American Capital Corporation (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001089877 KeyBank National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001558761 Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Lainie Kaye (212) 250-2500 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3891310 38-3891311 38-7064521 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A
